Clifton Kitchens

From:                Rick Alembik
Sent:                Wednesday, July 24, 2019 6:00 PM
To:                  Rogers, Paul A.
Cc:                  frontdesk
Subject:             RE: Cunningham v. Nationstar, et al -- Initial Disclosures

LinkData:            0{ "AA001cz", "AA000G2", "Rogers, Esq., Paul A.", "Cunningham, Herman & Vernessa v. Nationstar, et
                     al.", 0.00, "", "", "", .F. }



Also, do I really have to file a Motion to Strike your Affirmative defenses? I’m going to have to send a Rule 11
notice if I don’t hear back from you by tomorrow morning.




 Rick Alembik
 Richard S. Alembik, PC
 315 W. Ponce de Leon Ave.,
 Ste. 250
 Decatur, GA 30030 (USA)
 Tel.: (1) 404-373-0205
 Fax: (1) 404-795-8999

 Please cc:
 general_mailbox@alembik.com
 with non-confidential replies.



www.alembik.com




From: Rogers, Paul A. <PRogers@mcguirewoods.com>
Sent: Thursday, July 18, 2019 9:05 PM
To: Rick Alembik <rick@alembik.com>
Cc: frontdesk <frontdesk@alembik.com>
Subject: RE: Cunningham v. Nationstar, et al ‐‐ Initial Disclosures

Rick,

My apologies. I forgot that we did not opt out of Initial Disclosures. I will have the Disclosures filed tomorrow. Thanks.

Paul A. Rogers
Attorney
McGuireWoods LLP
Promenade
                                                              1
                                              Exhibit "B" -- Page 1 of 2
1230 Peachtree Street, N.E.
Suite 2100
Atlanta, GA 30309‐3534
T: +1 404 443 5636
M: +1 770 722 8061
F: +1 404 443 5772
progers@mcguirewoods.com
Bio | VCard | www.mcguirewoods.com




From: Rick Alembik <rick@alembik.com>
Sent: Thursday, July 18, 2019 6:03 PM
To: Rogers, Paul A. <PRogers@mcguirewoods.com>
Cc: frontdesk <frontdesk@alembik.com>
Subject: Cunningham v. Nationstar, et al ‐‐ Initial Disclosures

Hey, Paul, I don’t have your initial disclosures. I think they were due July 15th.
Please advise.

                                               CONFIDENTIALITY: This e-mail may contain confidential
                                               information intended only for the person(s) named. Any
                                               use, distribution, copying or disclosure by any other person
                                               is strictly prohibited. If you receive this transmission in
 Rick Alembik                                  error, please notify Richard S. Alembik, PC at the
 Richard S. Alembik, PC                        telephone number and/or e-mail address provided.
 315 W. Ponce de Leon Ave.,                    NO CLIENT RELATIONSHIP: Communication with an
 Ste. 250                                      attorney or staff member at Richard S. Alembik, PC does
 Decatur, GA 30030 (USA)                       not by itself create an attorney-client relationship or
 TEL.: (1) 404-373-0205                        constitute the provision or receipt of legal advice. Any
                                               communication from an attorney or staff member should be
 FAX: (1) 404-795-8999                         considered informational only, and should not be relied or
                                               acted upon until a formal attorney-client relationship is
 For non-confidential replies
                                               established by written agreement.
 please cc the following address:
 general_mailbox@alembik.com

                                               ADDRESS FOR STATUTORY ELECTRONIC
                                               NOTICE: general_mailbox@alembik.com
 www.alembik.com




This e‐mail from McGuireWoods may contain confidential or privileged information. If you are not the intended recipient, please
advise by return e‐mail and delete immediately without reading or forwarding to others.




                                                                 2
                                                Exhibit "B" -- Page 2 of 2
